                                         Entered on Docket
                                         March 19, 2021
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA




                                       The following constitutes the order of the Court.
                                       Signed: March 19, 2021




                                         ______________________________________________
                                         Stephen L. Johnson
                                         U.S. Bankruptcy Judge




Case: 21-50028   Doc# 66   Filed: 03/19/21   Entered: 03/19/21 09:06:30       Page 1 of 3
Case: 21-50028   Doc# 66   Filed: 03/19/21   Entered: 03/19/21 09:06:30   Page 2 of 3
Case: 21-50028   Doc# 66   Filed: 03/19/21   Entered: 03/19/21 09:06:30   Page 3 of 3
